EXHIBIT 10.2




PERFORMANCE SHARE UNIT AWARD AGREEMENT
Helix Energy Solutions Group, Inc.
2005 Long-Term Incentive Plan
(As Amended and Restated Effective January 1, 2017)
 
This Performance Share Unit Award Agreement (the “Agreement”) is made by and
between Helix Energy Solutions Group, Inc. (the “Company” or “Helix”) and
____________ (the “Employee”) effective as of January ___, 2017 (“Grant Date”),
pursuant to the Helix Energy Solutions Group, Inc. 2005 Long-Term Incentive Plan
(As Amended and Restated Effective May 9, 2012) (the “Plan”), which is
incorporated by reference herein in its entirety.
WHEREAS, the Company desires to grant to the Employee the performance share
units specified herein (the “Units”), subject to the terms and conditions of the
Plan and the terms and conditions of this Agreement; and
WHEREAS, the Employee desires to be granted the Units subject to the terms and
conditions of this Agreement and the Plan;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.    The Plan.  The Plan, a copy of which has been made available to the
Employee, is incorporated by reference and made a part of this Agreement as if
fully set forth herein. This Agreement uses a number of defined terms that are
defined in the Plan or in the body of this Agreement. These defined terms are
capitalized wherever they are used.
2.    Award.
(a)The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has awarded to the Employee, and on the Grant Date, the Company
hereby grants to the Employee, _______ Units, which constitute Restricted Stock
Units under the Plan and which are subject to the terms and conditions of this
Agreement and the Plan.  The Employee has the opportunity to earn up to 200% of
the ______ Units granted hereby based upon the performance criteria described in
Section 2(c) and subject to satisfaction of the Threshold Goal described in
Section 2(b).
(b)None of the Units granted hereby shall vest, and all such Units shall be
cancelled and forfeited, unless the Company has positive EBITDA (as defined
below) for one calendar quarter occurring during the Performance Period (as
defined below), and with respect to the calendar quarter in which the Grant Date
occurs, no more than 25% of such quarter has elapsed prior to the Grant Date
(the “Threshold Goal”). If the Committee, in its sole discretion, determines
that the Company has attained the Threshold Goal, the Committee shall certify
such achievement in writing as soon as reasonably practicable but no later than
the March 15th immediately following the end of the Performance Period. For
purposes of this Agreement, “EBITDA” means, for the relevant period, net income
from continuing operations plus income taxes, depreciation and amortization
expense, and net interest expense and other. Provided that the Threshold




--------------------------------------------------------------------------------




Goal has been attained, depending on the Company’s achievement of the
performance goals specified in Section 2(c) during the three-year period
beginning January 1, 2017 and ending December 31, 2019 (the “Performance
Period”), the Employee shall be entitled to a payment equal to the value of the
Units determined pursuant to Section 2(d) if, except as otherwise provided in
Section 3, the Employee remains actively employed with the Company and/or its
Affiliate(s) through the end of the Performance Period.
(c)    The amount paid with respect to the Units shall be based upon the
Company’s Total Shareholder Return (“TSR”) relative to the TSR of the Company’s
“Peer Group” listed on Schedule A attached hereto, and shall be equal to the
product of the Units awarded (as described in Section 2(a)) multiplied by the
Adjustment Factor. The TSR of the Company and of the Peer Group shall be
calculated and certified by the Committee. The percentile ranking of the
Company’s TSR as compared to the TSR of each entity in the Peer Group shall
determine the Adjustment Factor using the chart below. The Adjustment Factor for
performance rankings between points on this chart shall be determined by linear
interpolation between the values listed. In no event shall the Adjustment Factor
exceed 200%. If the performance ranking is below the 30th percentile, the
Adjustment Factor shall be zero:
Helix’s Performance
Ranking
Adjustment Factor
90th percentile or above
200%
70th percentile
150%
50th percentile (“Target”)
100%
30th percentile
50%
Below 30th percentile
0%

“Total Shareholder Return” or “TSR” = (Ending Stock Price - Beginning Stock
Price + Dividends, if any, paid over the Performance Period)/Beginning Stock
Price.
Ending and Beginning Stock Price = the average Stock Price for the 20 trading
days prior to the ending and beginning dates of the Performance Period.
Stock Price = the closing price for the day as reported on the applicable
exchange or market.
TSR of the Company or any member of the Peer Group shall be equitably adjusted
to reflect any spin off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.
(d)    The amount payable to the Employee pursuant to this Agreement, if any, in
respect of the Units earned shall be paid in shares of Stock of the Company with
one share of Stock to be issued for each Unit earned.  Any Units payable to the
Employee shall be calculated by multiplying the number of Units awarded to the
Employee by the Adjustment Factor set forth above for the level of achievement
of the performance criteria set forth in Section 2(c).  By way of example, if
the Company’s TSR was at the 80th percentile, 175% of the Units would be payable
to the Employee.


2

--------------------------------------------------------------------------------




(e)    Except as provided in Section 3(b), payment of amounts due shall be made
on the March 15 immediately following the end of the Performance Period.
3.    Early Termination; Change of Control.
(a)    In the event of the Employee’s termination of employment prior to the end
of the Performance Period due to (i) death, (ii) disability (within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”) (“Disability”), or (iii) Retirement (as hereinafter defined), the
Employee shall vest in a number of Units determined by multiplying the number of
Units granted by a fraction, the numerator of which is the number of full months
between the beginning of the Performance Period and the date of termination due
to death, Disability or Retirement and the denominator of which is thirty-six
(36).  The Committee shall determine the number of Units vested and the amount
to be paid to the Employee or his or her estate in accordance with Section 2(e)
based on the TSR performance for the entire Performance Period.  As used herein,
“Retirement” is defined as the voluntary termination of employment at or after
age 55 with at least five years of service and the Employee not, at any time on
or before the date that is two years following termination of employment,
accepting employment with, acquiring a 5% or more equity or participation
interest in, serving as a consultant, advisor, director or agent of, directly or
indirectly soliciting or recruiting any employee of the Company who was employed
at any time during Employee’s service with the Company, or otherwise assisting
in any other capacity or manner any company or enterprise that is directly or
indirectly in competition with or acting against the interests of the Company or
any of its lines of business, except for any service or assistance that is
provided at the request or with the written permission of the Company. Any
accelerated vesting pursuant to this Section 3(a) (i) due to the Employee’s
Retirement shall be contingent upon achievement of the Threshold Goal, and (ii)
shall not affect the time of payment under this Agreement.
(b)    In the event of a Change of Control during the Performance Period, the
Employee shall vest in all of the Units granted to the Employee under this
Agreement. The amount paid with respect to the Units will be determined based on
the TSR performance criteria as set forth in Section 2(c); however, the Total
Shareholder Return of the Company and the Peer Group will be determined over an
adjusted performance period, defined as the period beginning on the original
beginning date of the Performance Period and ending on the effective date of the
Change of Control. If the award is payable in cash, the cash value payable shall
be determined by multiplying the number of Units payable by the Fair Market
Value of a share of Stock on the date of the Change of Control. Payment shall be
made to the Employee upon the date of the Change of Control. Notwithstanding the
foregoing, if the Change of Control does not qualify as a “change in control
event” under Department of Treasury Regulation section 1.409A-3(i)(5)(i), then
payment shall be made at the time specified in Section 2(e).
(c)    The Units may also vest under circumstances provided in any employment
agreement between the Employee and the Company or other severance arrangements
established by the Company.  If the Employee is a party to an employment and/or
severance agreement with the Company or a participant in a severance plan of the
Company that provides for accelerated vesting of restricted stock units that
were scheduled to vest within a specified period, the Units will remain subject
to achievement of the Threshold Goal and will be treated as scheduled to vest
within such specified period if the Performance Period for such Units is
scheduled to end within such specified period and the Company’s TSR for the
Performance Period results in a payout for the Units in


3

--------------------------------------------------------------------------------




accordance with the criteria set forth in Section 2(c).  By way of example, if
an Employee’s employment is terminated by the Company under circumstances that
would entitle the Employee to the acceleration of vesting of restricted stock
units that are scheduled to vest within the next twelve months and the Employee
holds Units with a Performance Period ending within the next twelve months with
respect to which the Threshold Goal (if any) has been achieved, the Employee
would receive a payout for those Units in accordance with the terms of this
Agreement based on the Company’s TSR for the Performance Period. Any accelerated
vesting pursuant to this Section 3(c) shall not affect the time of payment under
this Agreement.
4.    Tax Withholding.  To the extent that the receipt or payout of the Units
results in income to the Employee for federal, state or local income or
employment tax purposes with respect to which the Company or any of its
Affiliates has a withholding obligation, if the payment is in cash the Company
or the Affiliate, as applicable, shall withhold all applicable tax from any cash
payable for the Units, or if payment is in shares of Stock of the Company, you
shall deliver to the Company at the time of receipt such amount of money as the
Company may require to meet its or its Affiliate’s obligation under applicable
tax laws or regulations, and if you fail to do so, the Company is authorized to
withhold from any shares issued under this Agreement sufficient to satisfy the
withholding obligation based on the last per share sales price of the Company’s
common stock for the trading day immediately preceding the date that the
withholding obligation arises.
5.    Employment Relationship.  For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company and its Affiliates as
long as the Employee has an employment relationship with the Company and its
Affiliates. The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.
6.    Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Employee and the Company and
its Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.
7.    Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Employee at the Employee’s
address indicated beneath the Employee’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.


4

--------------------------------------------------------------------------------




8.    Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the Employee.
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than the Employee. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.
9.    Governing Law and Severability.  This Agreement shall be governed by the
laws of the State of Texas, without regard to its conflicts of law provisions.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
10.    Successors and Assigns.  This Agreement shall bind, be enforceable by and
inure to the benefit of the Company and its successors and assigns, and subject
to Section 3(a), to the Employee, the Employee’s permitted assigns, executors,
administrators, agents, legal and personal representatives.
11.    Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.
12.    Section 409A.  This Agreement shall be construed and interpreted to be
exempt from or to comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and any regulations or other guidance promulgated thereunder
(“Section 409A”).  Neither the Company nor the members of the Committee shall be
liable for any determination or action taken or made with respect to this
Agreement or the Units granted thereunder.
13.    Non-Transferability.  Neither this Agreement nor the rights of Employee
hereunder shall be transferable by the Employee during his or her life other
than by will or pursuant to applicable laws of descent and distribution, subject
to Section 3(a) herein. No rights or privileges of the Employee in connection
herewith shall be transferred, assigned, pledged or hypothecated by Employee or
by any other person in any way, whether by operation of law, or otherwise, and
shall not be subject to execution, attachment, garnishment or similar process.
In the event of any such occurrence, this Agreement shall automatically be
terminated and shall thereafter be null and void.


5

--------------------------------------------------------------------------------




14.    Entire Agreement.  The Plan and this Agreement contain the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided herein or in the Plan or as
it may be amended from time to time by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
15.    Unsecured Promise to Pay.  The Company’s obligation under the Plan and
this Agreement is an unsecured and unfunded promise to pay benefits that may be
earned in the future.  The Company shall have no obligation to set aside,
earmark or invest any fund or money with which to pay its obligations under this
Agreement. The Employee or any successor in interest shall be and remain a
general creditor of the Company in the same manner as any other creditor having
a general claim for matured and unpaid compensation.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized representative, and the Employee has executed this
Agreement, all effective as of the date first above written.


 
 
 
HELIX ENERGY SOLUTIONS GROUP, INC. 
 
 
 
 
By: 
/s/ Owen Kratz                                   
 
 
 
 
Owen Kratz
President and Chief Executive Officer 
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
                                                                         
 
 
 
Name:
Address:



6

--------------------------------------------------------------------------------




Schedule A


PEER GROUP COMPANIES
Atwood Oceanics, Inc.
Diamond Offshore Drilling, Inc.
Forum Energy Technologies, Inc.
Frank’s International N.V.
GulfMark Offshore, Inc.
Hornbeck Offshore Services, Inc.
McDermott International, Inc.
Oceaneering International, Inc.
Oil States International, Inc.
Rowan Companies plc
TETRA Technologies, Inc.
Tidewater Inc.
.


If any Peer Group company files for or is the subject of any bankruptcy,
insolvency, or liquidation proceeding during the Performance Period, such Peer
Group company will remain in the Peer Group positioned below the lowest
performing member of the Peer Group in chronological order by bankruptcy,
insolvency, or liquidation date.
If a Peer Group company’s TSR shall cease to be available by reason of a
business combination, acquisition, merger or similar transformative event, the
Committee shall exclude that company from the Peer Group and select a substitute
Peer Group company if required for the Peer Group to consist of 12 companies. 
Once a company is removed from the Peer Group as described above, that company
shall be treated as having been removed from the Peer Group for the entire
Performance Period and the substitute Peer Group company shall be treated as
included in the Peer Group for the entire Performance Period.




7